Citation Nr: 0108358	
Decision Date: 03/21/01    Archive Date: 03/26/01

DOCKET NO.  99-11 530A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased disability evaluation for 
service-connected post-traumatic stress disorder, currently 
evaluated as 10 percent disabling.

2. Entitlement to a temporary total disability rating under 
the provisions of 38 C.F.R. § 4.29 based on a period of 
hospitalization from August 10, 1998 to September 4, 1998.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The appellant served on active duty from January 1966 to 
December 1968 and from February 1969 to February 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  That rating decision denied the 
appellant's claim of entitlement to an increased disability 
rating in excess of 10 percent for his service-connected 
post-traumatic stress disorder (PTSD).  It also denied the 
appellant's claim of entitlement to a temporary total 
disability rating under 38 C.F.R. § 4.29 based on a period of 
hospitalization from August 10, 1998 to September 4, 1998.  
Thereafter, the appellant filed a timely notice of 
disagreement and substantive appeal concerning both of these 
issues.

In October 2000, the appellant raised an additional claim of 
entitlement to a temporary total disability rating under 38 
C.F.R. § 4.29 based on a period of hospitalization from 
September 11, 2000 to October 6, 2000.  As this issue has not 
been previously addressed, it is referred to the RO for 
development as appropriate. 

The case was previously before the Board in October 2000, 
when it was remanded for the RO to schedule the appellant for 
a videoconference hearing before a member of the Board.  In 
December 2000, a video conference hearing was held before 
Bettina S. Callaway, a member of the Board who was designated 
by the Chairman to conduct the hearing pursuant to 38 
U.S.C.A. § 7102(b) (West 1991) and who is rendering the 
determination in this case.

The issue of an increased disability rating in excess of 10 
percent for service-connected PTSD will be addressed in the 
Remand portion of this decision.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the appellant's appeal on the 
issue of a temporary total disability rating under 38 C.F.R. 
§ 4.29.

2.  During a VA hospitalization encompassing the period from 
August 10, 1998 to September 4, 1998, the appellant's 
treatment over that period included treatment for symptoms 
related to his service-connected PTSD.


CONCLUSION OF LAW

The criteria for a temporary total rating for a VA 
hospitalization encompassing the period from August 10, 1998 
to September 4, 1998, have been met. Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, 2098-99 (2000) (to be codified as amended at 38 U.S.C. 
§ 5107); 38 C.F.R. § 4.29 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

A.  Veterans Claims Assistance Act of 2000

On November 9, 2000, while the appellant's claims in this 
case were pending on appeal at the Board, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to the duty to assist, 
and supercedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  Thus, the 
appellant is entitled to have his claims adjudicated in 
accordance with this legislation.  Karnas, 1 Vet. App. 308.  

After reviewing the claims file, the Board concludes that the 
RO has complied with the notice and duty to assist provisions 
contained in the new law for purposes of the appellant's 
appeal on the issue of a temporary total rating pursuant to 
38 C.F.R. § 4.29 for a period of hospitalization from August 
10, 1998 to September 4, 1998.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-99 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  The RO has obtained 
all relevant medical evidence identified by the appellant, 
and has provided the appellant with the applicable law and 
regulations and the opportunity to appear at a personal 
hearing.  The Board concludes, therefore, that no prejudice 
to the appellant will occur by the Board's consideration of 
this issue at this time. See Bernard v. Brown, 4 Vet. App. 
384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  All relevant 
facts have been properly developed and no further assistance 
is required to comply with the duty to assist.

B. Temporary Total Evaluation Based on Hospitalization

A temporary total disability evaluation may be granted when a 
veteran has been hospitalized in a VA or other approved 
hospital or has obtained hospital observation at VA expense 
for a service-connected disability for a period in excess of 
21 days. 38 C.F.R. 4.29 (2000).  However, notwithstanding the 
fact that hospital admission was for a disability not 
connected with service, if during such hospitalization, 
hospital treatment for a service-connected disability is 
instituted and continued for a period in excess of 21 days, a 
total temporary disability rating will be granted from the 
first day of such treatment. 38 C.F.R. 4.29(b) (2000).

The Board has carefully reviewed the record and notes that 
the appellant had a period of hospitalization in excess of 21 
days, from August 10, 1998 to September 4, 1998.  The 
appellant's hospital discharge summary report noted that he 
was admitted for complaints of "suicidal thoughts - without 
plan, depression, and auditory hallucinations."  The report 
concluded with a diagnosis of depressive disorder, not 
otherwise specified, and listed a global assessment of 
functioning score of 40 upon admission, and 60 at the time of 
discharge.

In reviewing the records relating to his hospitalization, as 
well as treatment and examination records dated both before 
and after his admission, the Board concludes that the 
appellant's treatment throughout this hospitalization 
included treatment for his service-connected PTSD symptoms.  
In particular, a treatment report, dated just three days 
before his admission, noted an impression of PTSD, chronic, 
and psychosis, not otherwise specified.  A VA psychiatric 
examination, performed a few months after the appellant's 
discharge from the hospital, in June 1999, also concluded 
with a diagnosis of "chronic PTSD with depression."  Under 
these circumstances, the Board finds that the appellant was 
treated, at least in part, for his service-connected PTSD 
during this hospitalization.  Thus, he is entitled to a 
temporary total rating for the period in question. 38 C.F.R. 
§ 4.29.

With respect to these determinations, in any instance where 
the evidence was in equipoise, the benefit of the doubt has 
been resolved in the appellant's favor. See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, 2098-99 (2000) (to be codified as amended at 38 U.S.C. 
§ 5107).


ORDER

Entitlement to a temporary total disability rating under 38 
C.F.R. § 4.29, for a period from August 10, 1998 to September 
4, 1998, is granted.



REMAND

A.  Veterans Claims Assistance Act of 2000

As noted above, there has been a significant change in the 
law during the pendency of this appeal.  On November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

B.  Need for Additional Medical Examination and Medical 
Evidence

The RO has retrieved numerous medical treatment records 
relating to the appellant's service-connected PTSD.  
Nevertheless, the Board concludes that the RO should contact 
the appellant requesting that he identify any additional 
medical treatment he has received during the course of this 
appeal for his service-connected PTSD.  See 38 U.S.C.A. 
§ 5103A(c) (2000).

The Board further concludes that there is insufficient 
information and detail from which to ascertain the current 
severity of the appellant's service-connected PTSD.  "The 
need for a statement of reasons or bases is particularly 
acute when [Board] findings and conclusions pertain to the 
degree of disability resulting from mental disorders."  See 
Mittleider v West, 11 Vet. App. 181, 182 (1998) (per curiam 
order).  The most recent VA examination for the appellant's 
service-connected PTSD was performed in June 1999.  There is 
evidence in the claims file, however, indicating that his 
condition may have changed significantly since that time.  In 
particular, a treatment report, dated in December 2000, from 
a therapist at the Mobile Vet Center indicated that the 
appellant was not capable of performing any type of 
substantial, gainful employment.  Consequently, the Board 
believes an additional VA psychiatric examination should be 
conducted prior to a final determination herein.  See 
Mittleider, 11 Vet. App. 181.

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should request that the 
appellant provide the names, addresses 
and approximate dates of treatment for 
all VA and non-VA health care providers 
who have treated him during the course of 
this appeal for his service-connected 
PTSD.  After obtaining any necessary 
authorizations, the RO should attempt to 
obtain copies of those treatment records 
identified by the appellant that have not 
been previously secured.  

2.  The appellant should be scheduled for 
a VA psychiatric examination to determine 
the severity of his service-connected 
PTSD.  The entire claims folder and a copy 
of this remand must be made available to 
and reviewed by the examining psychiatrist 
prior to the examination.  The report of 
examination should include a detailed 
account of all manifestations of 
psychiatric pathology found to be present.  
If there are different psychiatric 
disorders, the examining psychiatrist 
should reconcile the diagnoses and should 
specify which symptoms are associated with 
and are part of, or caused by, the 
service-connected PTSD.  The VA examiner 
should also specifically address/discuss 
the following:

A.  The VA examiner should assign a 
numerical code under the Global 
Assessment of Functioning Scale 
(GAF).  In doing so, the VA examiner 
should discuss the purpose of a GAF 
score and include a definition of 
the numerical code assigned.  
Thurber v. Brown, 5 Vet. App. 119 
(1993).  In assigning a GAF score, 
the VA examiner should consider the 
psychological, social and 
occupational functioning on a 
continuum of mental health/illness.

All necessary special studies or tests 
including psychological testing, if 
indicated, are to be accomplished.  The 
diagnosis should be in accordance with 
the American Psychiatric Association: 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL 
DISORDERS (4TH ed. 1994).  

3.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the examination 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2000) ("if the [examination] report 
does not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes."). Ardison v. Brown, 6 Vet. 
App. 405, 407 (1994).

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
consider relevant VBA Fast Letters, as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  

5.  The RO should then readjudicate the 
appellant's claim of entitlement to a 
disability evaluation in excess of 10 
percent for service-connected PTSD.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 



